Citation Nr: 0508012	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  97-34 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Service connection for a mood disorder including 
depression, anxiety, and mood swings claimed as due to an 
undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue 
syndrome and weakness claimed as due to an undiagnosed 
illness.

3.  Entitlement to service connection for headaches and 
dizziness claimed as due to an undiagnosed illness.

4.  Entitlement to service connection for nausea claimed as 
due to an undiagnosed illness.

5.  Entitlement to service connection for memory loss claimed 
as due to an undiagnosed illness.

6.  Entitlement to service connection for residuals of a 
hernia repair.


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from December 1989 to May 
1990, and from December 1990 to June 1991.  He had active 
duty in the Southwest Asia Theater of Operations from January 
15, 1991, to May 21, 1991.

This appeal is from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  The veteran has relocated since that 
decision, and the New York, New York, RO is not the agency of 
original jurisdiction (AOJ) for this claim.

The issues of entitlement to service connection for 
disability due to undiagnosed illness or illnesses 
manifesting as chronic fatigue syndrome and weakness, 
headaches and dizziness, and memory loss, and entitlement to 
service connection for residuals of a hernia repair are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the AOJ via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran developed depressive symptomatology in 
service, which has persisted to the present and is now 
diagnosed as major depression.

2.  The veteran does not have chronic nausea.




CONCLUSIONS OF LAW

1.  The veteran incurred a psychiatric disorder, now 
diagnosed as major depression, in wartime service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).

2.  Chronic nausea or an undiagnosed illness manifested by 
nausea was not incurred in or aggravated by wartime service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 38 C.F.R. 
3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2002).

The veteran asserts that he has psychiatric symptoms without 
a psychiatric diagnosis, and VA should presume that 
disability associated with these symptoms are due to an 
undiagnosed illness incurred on active duty in the Southwest 
Asia Theater of Operations.  He essentially makes the same 
assertion of disability due to undiagnosed illness in his 
claim for service connection for nausea.  See 38 U.S.C.A. 
§§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317 (2004).

A.  Psychiatric Disorder

As shown in the discussion below, it is unnecessary to rely 
on a statutory presumption of a fact to resolve this claim.  
The veteran is a credible historian.  In February 1997, the 
veteran reported the results of certain private medical tests 
to a VA physician who performed a general medical test for 
compensation purposes.  The private reports were not then in 
the veteran's claims folder.  VA has since received them.  
The veteran's reports were accurate, which tends to support 
the conclusion that he is a generally accurate historian.  
Significantly in this regard, the federal government has been 
unable to produce any service medical record of the veteran 
other than an October 1989 enlistment examination for the 
Army Reserve.  In light of the veteran's demonstrated 
credibility in the face of the unavailability of any official 
medical record at this time, his history of symptoms of 
sadness and social isolation in Saudi Arabia are deemed 
credible.

The psychiatric medical record since service shows that the 
practitioners who have examined the veteran made diagnoses 
based on psychiatric symptoms they found, and they found and 
a nexus between the symptomatology and his service in the 
Southwest Asia Theater of Operations.  These diagnoses 
comprise, dysthymia, mood disorder NOS (not otherwise 
specified), and major depression.  These diagnoses have two 
legal consequences for his claim.  First, they render 
unavailable a presumption of service connection of disability 
due specifically to an undiagnosed illness.  38 C.F.R. 
§ 3.317 (2004).  Second, they render the use of the 
presumption unnecessary for the veteran to substantiate his 
claim

The veteran is competent as a layperson to note and report 
feelings of sadness and isolation.  See Espiritu v. 
Derwinski, 2 Vet App. 492 (1992) (distinguishing competency 
of lay persons to report observations not requiring medical 
expertise to recognize from expert competency required to 
make medical diagnoses).  Consequently, his testimony is 
evidence of a condition noted in service.  38 C.F.R. 
§ 3.303(b) (2004).  His credible history, the credible March 
1996 report of his brother of his changed affect and demeanor 
upon his return from service, and the entire body of 
psychiatric examination and treatment records since service 
establish continuity of symptomatology with the symptoms 
noted in service.  The Persian Gulf Protocol examination 
report of September 1994, the February 1997 VA general 
medical and psychiatric examiners examiner, and the January 
2000 outpatient treatment report relate the veteran's 
diagnoses to his service.

The March 1997 VA psychiatric examiner found the veteran's 
symptoms suggestive of "Persian Gulf War Syndrome," which 
began while he was in Operation Desert Storm.  The examiner 
made the diagnosis, mood disorder NOS, depressed; phase of 
life problem or other life circumstances problem, in a 
context that gives the impression that the veteran's 
symptomatology is associated with his military service and 
with his current life circumstances.  Giving the veteran the 
benefit of the doubt, the dual etiologies of the diagnosis 
does not amount to exclusion of his service as a cause.  
Consequently, the report provides a nexus between his 
psychiatric disorder and his service.

The most recent psychiatric outpatient records show complete 
remission of depression.  While this could be interpreted as 
evidence of a lack of current disability, it would be 
mistaken to interpret it so.  Treatment records show serious 
relapse upon noncompliance as well as seasonal exacerbations.  
The veteran maintains a chronic medical regimen for 
management of symptoms, which VA deems a disabling condition.  
38 C.F.R. § 4.130, General Formula for Rating Mental Disorder 
(2004).

In sum, the evidence is sufficient to find a current 
diagnosis, a condition noted in service, and continuity of 
symptomatology between them.  38 C.F.R. § 3.303(b) (2004).  
The veteran is entitled to service connection for major 
depression.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a), (b) (2004).

B.  Nausea

It is unclear why the veteran claimed to be disabled by an 
undiagnosed illness manifested by nausea.  Other than in the 
original application for compensation, there is no medical 
evidence even of a complaint of nausea, let alone a notation 
of a medical sign or independently verifiable symptom.  See 
38 C.F.R. § 3.317(a)(3) (2004).  Under these circumstances, 
there is no reason to write a detailed discussion of the 
statute and regulation authorizing compensation for certain 
disabilities due to undiagnosed illness and the regulation 
implementing a presumption of incurrence in service of such 
disabilities.

The Department of Veterans Affairs is authorized to pay 
compensation for disabilities resulting from disease or 
injury incurred or aggravated in active military service if 
the disease or injury was incurred during a period of service 
that was not dishonorable and it did not result from the 
veteran's willful misconduct.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Controlling judicial precedent holds that 
entitlement to VA disability compensation requires the 
existence of a current disability.  Gilpin v. West, 155 F. 3d 
1353, 1356 (Fed. Cir. 1998) (service connection based on 
wartime service); Degmetich v. Brown, 104 F. 3d 1328, 1332 
(Fed. Cir. 1997) (service connection based on peacetime 
service).

The veteran has not produced evidence of a current disability 
manifested by nausea.  The claim must be denied.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

II.

Duty to Notify and to Assist

Whereas this appeal effects a complete grant of the benefit 
sought for a psychiatric disorder, any question whether VA 
complied with the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002), 
regarding it is moot.

Regarding the claim for service connection for nausea, VA 
notified the veteran of information and evidence necessary to 
substantiate his claim for service connection for nausea in 
letters of August 2002 and August 2003, and in a subsequent 
addendum addressing proof of claims based on undiagnosed 
illness.  The notices identified and described the veteran's 
and VA's respective duties to produce and obtain information 
and evidence.  The letters unavoidably post-dated the initial 
adjudication of the veteran's claim, because the claim pre-
dated enactment of the VCAA.  VA did conduct additional 
development subsequent to mailing these letters and 
readjudicated the claim.  The veteran was not prejudiced by 
the belated VCAA notices.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).

VA has obtained all information and evidence of which it had 
notice pertinent to this claim, and it has examined the 
veteran in September 1994 and February 1997.  Nothing in the 
evidence obtained since the VA notified the veteran of the 
information and evidence necessary to substantiate his claim 
indicates further examination or medical opinion is 
necessary.  38 C.F.R. § 3.159(c) (2004).  In light of the 
failure of the veteran to produce any evidence that he has 
the claimed condition, it is reasonable to conclude that the 
examinations he had afforded more assistance that that 
mandated by regulation.  See 38 C.F.R. § 3.159(c)(4) (2004).

VA failed upon repeated attempts to obtain service medical 
records.  With one possible exception, VA reasonably 
concluded based on negative service department and other 
official archivists' responses that further attempt to obtain 
records would be futile.  38 C.F.R. § 3.159(c)(2) (2004).  VA 
requested outpatient treatment records from Blanchfield Army 
Community Hospital for a period of time after the veteran was 
in service.  There is no rational for seeking records from 
that facility for a different period in light of the 
veteran's complete failure to demonstrate current disability.  
The complete lack of evidence of current disability puts the 
veteran's claim squarely among those of which it must be 
concluded there is "no reasonable possibility that further 
assistance would substantiate the claim," 38 C.F.R. 
§ 3.159(d) (2004), and that the claim "clearly lacks 
merit."  See 38 C.F.R. § 3.159(d)(2) (2004).

VA notified the veteran in letters of failure to obtain 
service medical records and of VA action to attempt to obtain 
them in letters of June 1996 and August 1998, and in a 
September 1997 statement of the case and a February 2004 
supplemental statement of the case of the actions taken to 
obtain his service medical records and of VA's failure to 
obtain them.  There is no indication that any other action 
can reasonably be taken in this regard.


ORDER

Service connection for a mood disorder including depression, 
anxiety and mood swings is granted.

Service connection for nausea due to an undiagnosed illness 
is denied.


REMAND

On February 13, 2002, the veteran's VA psychotherapist 
explained to the veteran and his wife that he seemed to 
experience depression as physical weakness and fatigue.  
Contrasted with one VA examination that found unexplained 
muscle weakness and another that did not, the Board must have 
a medical opinion whether the veteran has a chronic fatigue 
syndrome or fatigue and weakness as symptoms of an 
undiagnosed illness discrete from the symptomatology of his 
psychiatric disorder.

Several VA outpatient treatment records note a private 
physician's prescription of psychiatric medication.  The 
veteran was on notice to provide the information necessary to 
substantiate his claims from VA's August 2002 letter.  VA was 
on notice from the VA outpatient records of the existence of 
this potential evidence.  The veteran ought to have 
volunteered authorization to obtain it, and, not having 
received it, VA ought to have explicitly requested 
authorization to obtain treatment records from that 
physician.  Although the outcome of the claim for service 
connection for a psychiatric disorder made this failure moot 
in the context of that claim, it must be pursued in the 
context of the additional development of evidence needed to 
proceed with the remaining claims.

The Board will also defer action on the claim for memory loss 
pending further psychiatric valuation to determine whether 
the veteran's reported memory loss is a symptom of depression 
or a discrete phenomenon.

Regarding the veteran's claim for service connection for 
residuals of a post-operative hernia, further efforts to 
obtain service records are necessary.  VA physical 
examination in February 1997 noted the scar of a hernia 
repair.  Unfortunately, extensive efforts to obtain the 
veteran's service medical records (i.e. individual health 
records) have failed.  Significantly, the veteran did not 
provide the location of treatment in service when he filled 
out his original Application for Compensation or Pension (VA 
Form 21-526 items 19 A through D).  In his February 1997 VA 
general medical and psychiatric examinations, and again in 
his November 1997 substantive appeal, he reported hernia 
surgery in Saudi Arabia.

The unavailability of his personal health records makes 
complete information from him about when and where he had 
surgery all the more crucial if VA is to assist him with his 
claim.  The veteran was a medic in the service, consequently, 
it seems more than reasonable to expect him to know the exact 
name and location of the facility where he had surgery, 
because it seems such knowledge would be consistent with his 
MOS.  Clinical records are archived separately from personal 
health records.  If the veteran identifies the facility that 
operated on him, VA can request a surgical report from that 
facility.  Additionally, the veteran reported in an August 
1997 statement that he would produce statements attesting to 
his hernia surgery from persons who served in Saudi Arabia 
with him.  Such statements could be helpful in the final 
determination of his claim.  "The duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

The AOJ did request records from Blanchfield Army Community 
Hospital, Fort Campbell, Kentucky, where the veteran reported 
his medical records might be.  It is unclear why the request 
was for outpatient treatment records of 1995 to 1996 when he 
separated from service in June 1991.  In light of the date 
range of the request, it is impossible to know whether the 
negative response meant there are no records at all or only 
no records for the period requested.  The veteran must 
provide the dates he was treated at Blanchfield ACH, explain 
why that might be a repository for his service medical, or 
otherwise provide enough information to validate his request 
that VA seek records there.  Once that is done, the AOJ must 
seek records for the time period the veteran reports.

The veteran's claim for service connection for headaches due 
to an undiagnosed illness warrants further medical 
evaluation.  He reported head pressure to a private physician 
while seeking treatment for sinus complaints in September 
1992.  He reported headaches at his September 1994 Persian 
Gulf Protocol examination.  His VA general medical 
examination for compensation purposes produced a diagnosis of 
tension headaches.  VA outpatient records from February to 
July 1997 include an impression of chronic sinus headaches.  
An outpatient note of February 4, 1997, includes a diagnostic 
impression of headaches, chronic sinus versus [illegible].  
Resolution of this differential diagnosis warrants 
clarification.  An April 1997 Computed Tomography of the 
sinuses was positive, while a CT of the brain of the same 
date was negative.  An April 2003 magnetic resonance imaging 
(MRI) study of the brain was negative for brain 
abnormalities, but incidentally showed sinus abnormalities.  
Taken all together, this evidence provides to confused a 
picture to determine whether the veteran has headaches 
symptomatic of an undiagnosed illness or due to one or more 
diagnosed or diagnosable causes.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to report the date of 
his hernia surgery in Saudi Arabia and 
the name of the medical facility where he 
had surgery.  Also, ask the veteran to 
report when he was treated at Blanchfield 
Army Community Hospital or otherwise 
explain why his service medical records 
might be at that facility.  Advise him 
that it is his obligation to provide this 
information necessary specifically to 
enable VA to assist him to substantiate 
his claim.

?	Once the veteran has provided the 
information necessary to enable VA 
to assist him, request clinical 
records from the facility that 
performed surgery on him in Saudi 
Arabia, and request records from 
Blanchfield Army Community Hospital 
for the period of time the veteran 
reports.

2.  Request the veteran to provide the 
following:

?	Authorization for the release of 
private medical records from the 
physician that prescribed Celexa, as 
noted in VA psychiatric outpatient 
records beginning in December 1999.  
Request the medical records the 
veteran authorizes VA to obtain.

?	The statements from comrades who 
served with the veteran in Operation 
Desert Shield/Storm swearing first 
hand, contemporaneous knowledge of 
the veteran's hernia surgery in 
service that he said in his August 
1997 statement he would submit.  
Advise the veteran that any such 
statements must bear the author's 
certification of truthfulness.  See 
38 C.F.R. § 3.200 (2004).

3.  Schedule the veteran for a 
psychiatric examination.  Provide the 
examiner with the claims file.

?	The examiner is to make a 
longitudinal review of the veteran's 
medical records, noting his reports 
of chronic fatigue, the April 1994 
private EEG and BAER reports, the 
April 1997 VA brain and sinus CT 
scan reports, the April 2003 brain 
MRI report, and the February 13, 
2002, VA psychiatric outpatient note 
attributing the veteran's complaints 
of fatigue and weakness to 
depression.

?	The examiner is to test the 
veteran's long term, recent, and 
immediate memory functions.

?	The purpose of the examination is to 
render an opinion regarding the 
veteran's reports of chronic 
fatigue, weakness, and memory loss, 
whether those complaints are more 
likely than not (i.e., probability 
greater than 50 percent), at least 
as likely as not (i.e., probability 
of 50 percent), or less likely than 
not (i.e., probability less than 50 
percent), symptoms of the veteran's 
psychiatric disorder versus symptoms 
of a currently undiagnosed illness.

4.  Schedule the veteran for an 
examination to determine whether the 
veteran continues to have chronic 
headaches, and to render an opinion 
reconciling the multiple etiologies for 
the veteran's headaches reported in the 
claims file.  Provide the examiner with 
the claims file.  Consultations with 
specialists are to be conducted if 
necessary to respond to these 
instructions.

?	The examiner is to review the 
veteran's claims file, making note 
that his headaches were diagnosed 
as tension headaches in the 
February 1997 VA general medical 
compensation examination and as 
sinus headaches in VA outpatient 
records of February to October 
1997.  The examiner is to review 
the April 1994 private EEG and BAER 
reports, the April 1997 VA brain 
and sinus CT scan reports, the 
April 2003 brain MRI report as well 
as the treatment records throughout 
the claims file.

?	The purpose of the examination is 
to render an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent), 
that any chronic headaches the 
veteran suffers are due to an 
undiagnosed versus a diagnosed 
illness.

5.  If and only if the veteran produces 
the information or lay statements 
regarding his hernia surgery referenced 
in instructions 1 and 2, supra, schedule 
the veteran for a VA examination to 
diagnose current residuals of right 
inguinal hernia surgery.

6.  Readjudicate the claims for service 
connection for chronic fatigue syndrome 
and weakness, headaches and dizziness, 
and memory loss, all as due to 
undiagnosed illness, and for service 
connection for residuals of hernia 
surgery.  If any claim remains denied, 
provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


